DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1 and 11 are independent.
Claims 1 – 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The term “ECC IP” (see paragraphs1 0004, 0055, 0057, 0069, 0081) is believed to stand for “error correction code intellectual property core”, wherein IP core is or implemented on a hardware device. The examiner takes the position that the “ECC components” of claims 1 – 20 are in reference to the hardware components of the ECC IP core circuit/device.

Allowable Subject Matter
Claims 1 – 20 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ryabinin et al. (US Patent No. 10,530,393) is cited to teach an ECC decoder with multiple power configurations.
Hasbun et al. (US Patent No. 11,003,388) is cited to teach an operation mode manager that may change a power usage level for the device (e.g., by activating or deactivating, or adjusting an operation mode, of one or more aspects of device).
However, Ryabinin and Hasbun, neither individually, nor in combination, teaches all of the limitations as set forth in claims 1 and 11, in particularly “A controller of a memory system comprising: a plurality of error correction code (ECC) components, each ECC component including a power monitor and a power controller; a power control engine; and firmware suitable for configuring a window of time and a power consumption rate of a select ECC component among the plurality of ECC components depending on characteristics of the memory system, wherein the power monitor of the select ECC component measures power consumption of the select ECC component within the window under the control of the power controller of the select ECC component; and wherein the power control engine receives the measurement of power consumption from the power monitor, decides a next power level for the select ECC component based on the measurement of power consumption, and controls the power controller of the select ECC component such that the select ECC component operates at the next power level.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 References refer to the United States Patent Application Publication No. 2021/0263577 A1.